                                   1

                                   2

                                   3

                                   4

                                   5                                      UNITED STATES DISTRICT COURT
                                   6                                  NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                        GUILLERMO ALEXANDER BRAN,
                                   8                                                     Case No. 18-07223 BLF (PR)
                                                           Plaintiff,
                                   9                                                     ORDER OF TRANSFER
                                                  v.
                                  10

                                  11    YUBA COUNTY JAIL, et al.,
                                  12                      Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15            Plaintiff, who is currently being detained at the Yuba County Jail, filed a pro se
                                  16   civil rights complaint against jail medical staff for deficient medical attention. Because
                                  17   defendants reside in and the acts complained of occurred in Yuba County, which lies
                                  18   within the venue of the Eastern District of California, see 28 U.S.C. § 84(b), venue
                                  19   properly lies in that district and not in this one. See 28 U.S.C. § 1391(b). Accordingly,
                                  20   this case is TRANSFERRED to the United States District Court for the Eastern District of
                                  21   California. See 28 U.S.C. § 1406(a).
                                  22            The Clerk shall terminate all pending motions and transfer the entire file to the
                                  23   Eastern District of California.
                                  24            IT IS SO ORDERED.
                                  25   Dated: _____________________
                                               April 9, 2019                              ________________________
                                  26                                                      BETH LABSON FREEMAN
                                                                                          United States District Judge
                                       Order of Transfer
                                  27   PRO-SE\EJD\CR.18\07223Bran_transfer (ED)

                                  28
